Citation Nr: 0942208	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroenteritis.

3.  Entitlement to an initial compensable rating for 
degenerative changes of the thoracic spine with scoliosis.

4.  Entitlement to an initial compensable rating for a right 
knee patellofemoral syndrome.

5.  Entitlement to a compensable rating for a left knee 
patellofemoral syndrome.

6.  Entitlement to a compensable rating for allergic 
rhinitis.




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to March 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied service connection for 
chronic fatigue syndrome and gastroenteritis and granted 
service connection for a thoracic spine disability, bilateral 
knee disabilities, and allergic rhinitis.  Each of the 
disabilities granted service connection were assigned initial 
noncompensable ratings.  The Veteran's disagreement with the 
denials of the service connection and the initial ratings 
assigned to the service-connected disabilities led to this 
appeal.  The appeal was later transferred to the RO in 
Huntington, West Virginia.

At the time of a July 2009 Board hearing, the Veteran 
requested additional time to submit evidence, to include 
treatment records.  The record was held open for 60 days to 
allow for the submission of additional evidence, but no such 
evidence was submitted.  See 38 C.F.R. § 20.709.


FINDINGS OF FACT

1.  The Veteran is not shown to have chronic fatigue 
syndrome.

2.  The Veteran is not shown to have a diagnosed 
gastrointestinal disorder.

3.  The thoracic spine disability is not manifested by 
limitation of motion, spasm, guarding, localized tenderness, 
vertebral body fracture, or ankylosis.

4.  The right knee disability is not manifested by limitation 
of motion, instability, or ascertainable functional 
impairment.

5.  The left knee disability is not manifested by limitation 
of motion, instability, or ascertainable functional 
impairment.

6.  Allergic rhinitis is not manifested by polyps or greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

2.  A gastrointestinal disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

3.  The criteria for an initial compensable rating for 
degenerative changes of the thoracic spine with scoliosis 
have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003(2009).

4.  The criteria for an initial compensable rating for a 
right knee patellofemoral syndrome have not been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.20, 4.27, 4.40-4.46, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5299-5014 (2009).

5.  The criteria for an initial compensable rating for a left 
knee patellofemoral syndrome have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.20, 4.27, 4.40-4.46, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5299-5014 (2009).

6.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.97, Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in April 2005.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Veteran was issued an additional letter dated in June 
2008.  This letter was issued pursuant to Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), a case in which the United 
States Court of Appeals for Veterans Claims (Court) detailed 
the notice required in an increased rating claim.  The Board 
notes that this notification letter was unnecessary in this 
case, as the claims on appeal stem from the initial grant of 
service connection.  Further, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
vacated the Court's decision.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).

With respect to the Dingess requirements, while the April 
2005 letter of record failed to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims on appeal, such failure is 
harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
Veteran's claims and the Veteran has not identified any 
prejudice caused by the failure to notify in regard to the 
initial increased rating claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The record includes the Veteran's service treatment records 
and the report from a May 2005 VA examination.  The Veteran 
has reported that this examination was inadequate, but has 
not provided any reason that the examination was inadequate.  
After review of this examination report, the Board findings 
that this report contains sufficient evidence on which to 
determine the service connection claims and claims for 
increase on appeal and cannot identify a reason that this 
examination is inadequate to adjudicate the claims on appeal  
See 38 C.F.R. §§ 3.159, 3.326, 3.327.  The Veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  The record was held open for 60 
days to allow for the obtainment and submission of additional 
evidence, but no such evidence has been submitted.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board will proceed to the merits of the Veteran's appeal.  


Law and Regulations: Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Alternatively, the nexus between service and the 
current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and competent 
evidence of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that a veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  See 38 C.F.R. § 3.303(d).

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires (1) new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for at least six months; and (2) the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) Six or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, (x) sleep 
disturbance.  See 38 C.F.R. § 4.88a. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Factual Background: Service Connection

The Veteran has contended that she has chronic fatigue 
syndrome and a gastrointestinal disorder attributable to 
service.  Service treatment records document treatment for 
gastrointestinal complaints as well as fatigue.  The Veteran 
did not have foreign service, and thus the special 
regulations regarding Persian Gulf service are not applicable 
to this case.  See 38 C.F.R. § 3.317.  Regarding, the 
gastrointestinal disorder, in addition to asserting that the 
disorder is directly attributable to service, the Veteran has 
also indicated that the she has irritable bowel syndrome 
secondary to the chronic fatigue syndrome, and has indicated 
she has had an ulcer.  She has also noted stomach problems 
associated with service-connected posttraumatic stress 
disorder (PTSD).

The Veteran underwent a VA examination in April 2005.  This 
is the only medical evidence of record.  The examiner wrote 
that he reviewed the claims file.  The examiner reported that 
the Veteran was seen in service for gastroenteritis, noting 
that this was "acute and self-limiting."  He reported the 
Veteran's current symptoms.  Regarding chronic fatigue 
syndrome, he wrote that she was seen for fatigue in service 
and was diagnosed as having chronic fatigue syndrome while in 
service.  He wrote that the diagnosis of chronic fatigue 
syndrome in service did not meet the criteria established for 
the diagnosis of this syndrome.

Under diagnoses, the examiner wrote that there was 
"[i]nsufficient clinical information for the diagnosis of 
gastroenteritis or chronic fatigue syndrome, acute or chronic 
or residuals thereof."


Analysis: Service Connection

Service connection for chronic fatigue syndrome and a 
gastrointestinal disorder is not warranted.  As outlined 
above, VA regulations provide certain criteria for a 
diagnosis of chronic fatigue syndrome.  See 38 C.F.R. 
§ 4.88a.  There is no post-service diagnosis of chronic 
fatigue syndrome, and the April 2005 VA examination 
specifically found that there was insufficient clinical 
information for such a diagnosis.  Regarding the 
gastrointestinal disorder, this claim has previously been 
characterized as a claim for service connection for 
gastroenteritis.  The Veteran, however, has also noted other 
diagnoses.  The record, however, contains no medical 
diagnosis of a gastrointestinal disorder after the Veteran's 
separation from service.  In the April 2005 VA examination, 
the examiner found that there was insufficient clinical 
information for the diagnosis of gastroenteritis.

Without current diagnoses of chronic fatigue syndrome or a 
gastrointestinal disorder, a grant of service connection is 
not supportable, either on a direct incurrence basis or on a 
secondary service connection basis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  At the time of the 
hearing, the Veteran and her attorney-representative 
requested a 60 day period to submit evidence in support of 
the claims on appeal, but such evidence has not been 
submitted.

The Board has considered the Veteran's lay testimony but the 
Board finds that her lay testimony is outweighed by the 
evidence contained in the April 2005 VA examination that 
found, in essence, that the Veteran did not have the 
disabilities claimed.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for chronic 
fatigue syndrome and gastrointestinal disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


General Law and Regulations:  Increased Ratings 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of her dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
a veteran's claim.  See Fenderson, 12 Vet. App. at 126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of a veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.


Law and Regulations:  Increased Rating for Thoracic Spine 

The claim was filed in March 2005.  The July 2005 rating 
decision on appeal granted service connection for 
"degenerative change at the mid-lower thoracic spine with 
mild right apex scoliosis of the upper thoracic spine" and 
is rated under Diagnostic Code 5242, degenerative arthritis 
of the spine, which cross lists Diagnostic Code 5003.

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under the General Rating Formula for Diseases and Injuries of 
the Spine applicable to this appeal, located in 38 C.F.R. 
§ 4.71a, a 10 percent evaluation is in order for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, or, muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).


Factual Background:  Increased Rating for Thoracic Spine 

At the time of the Board hearing, the Veteran reported pain 
in her lower back.  She indicated that her lumbar spine was 
now bothering her more, but also indicated that the whole 
spine hurt.  She also indicated that a physician had 
indicated that she had a bowel disorder attributable to the 
back problem.

The Veteran underwent a VA examination in May 2005.  The 
Veteran reported no current back pain.  The examiner reported 
that there was no effect of activities or occupation.  The 
Veteran had a normal gait, moving quickly and easily.  
Neurological examination was normal.  Range of motion was to 
68 degrees right rotation and 58 degrees of left rotation.  
Testing further revealed 46 degrees of right lateral and 45 
degrees of left lateral motion.  There was 123 degrees of 
forward flexion and 75 degrees of extension.  The examiner 
reported that she was "extremely flexible in the axial 
skeleton."  There was no additional limitations to range of 
motion after repetitive motion, no flare-ups, and no pain was 
observed with range of motion testing.  Diagnosis was 
"[n]ormal examination of the thoracolumbar spine with 
incidentally reported degenerative changes on the thoracic 
spine x-ray."  There are no other medical records regarding 
the spine.


Analysis:  Increased Rating for Thoracic Spine 

The Board finds that a compensable rating for the thoracic 
spine is not warranted.  Although the Board has considered 
the Veteran's complaints of pain, the only medical evidence 
of record, the May 2005 VA examination, revealed normal 
findings.  The Veteran had full range of motion without 
evidence of pain.  Thus, a 10 percent rating under Diagnostic 
Code 5003/5242 is not warranted.  There are no other abnormal 
findings that warrant a compensable rating.  Review of the 
May 2005 examination report reveals that the examiner 
considered function impairment.  No pain was observed when 
completing the range of motion testing, and there was no 
additional limitations to range of motion after repetitive 
motion.  Thus, a compensable rating is also not warranted 
when taking into consideration the factors outlined in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  See 38 C.F.R. §§ 4.40, 
4.45.

Entitlement to service connection for a gastrointestinal 
disability was considered above, and was denied on the 
merits.  The Veteran has also reported that she has been 
informed that she had a bowel disability attributable to the 
spine disability.  The only medical evidence of record, 
however, is the May 2005 VA examination and this examination 
report reveals a normal neurological examination.  Therefore, 
the Board finds that a separate rating for a neurological 
disability is not warranted.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The evidence does not 
show that the thoracic spine disability causes marked 
interference with her employment or frequent hospitalization.  
The criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a compensable rating for the thoracic spine 
disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


Law and Regulations:  Increased Ratings for Knees

The bilateral knee patellofemoral syndrome is currently 
rated, by analogy, under Diagnostic Code 5014, which provides 
rating criteria for osteomalacia.  See 38 C.F.R. § 4.20.  
This code directs that the disability will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  See Diagnostic Code 5003.  In this case, however, 
there is no evidence of arthritis/degenerative changes of the 
knees.

Diagnostic Codes 5256 through 5263, located in 38 C.F.R. 
§ 4.71a, provide rating criteria for disabilities of the knee 
and leg.  Diagnostic Code 5256 provides rating criteria for 
ankylosis of the knee.  Diagnostic Code 5257 provides 
compensation for disability due to subluxation or instability 
of the knee.  Slight recurrent subluxation or lateral 
instability is rated at 10 percent disabling.  Moderate 
subluxation or lateral instability is rated at 20 percent 
disabling and severe subluxation or lateral instability is 
rated at 30 percent disabling.  

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively.

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively, both located in 38 C.F.R. § 4.71a.  
Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees, assignment of a 10 percent rating when 
there is evidence of flexion limited to 45 degrees, 
assignment of a 20 percent rating for flexion limited to 30 
degrees, and assignment of a 30 percent rating for flexion 
limited to 15 degrees.  Diagnostic Code 5261 provides for 
assignment of a noncompensable rating for extension limited 
to 5 degrees, assignment of a 10 percent rating when there is 
evidence of extension limited to 10 degrees, a 20 percent 
rating for extension limited to 15 degrees, and higher 
evaluations for more severely limited extension.

Diagnostic Code 5262 provides rating criteria for impairment 
of the tibia and fibula.  

Diagnostic Code 5263 provides a 10 percent rating for genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weight-bearing objectively demonstrated).


Factual Background:  Increased Ratings for Knees

The Veteran reports that she has bilateral knee pain.  In her 
Board testimony, she reported not liking walking up stairs 
and that she treated the knee pain with Ibuprofen, until 
pregnancy.

In the May 2005 VA examination, the examiner reported that 
the Veteran had intermittent, daily pain, with the pain being 
much worse in the left knee.  The examiner reported that the 
pain would be brought on by the Veteran completing a half 
squat or by standing greater than 5-10 minutes.  Pain was 
also immediately elicited by running, and pain began after 4-
5 stairs, along with weather.  The examiner reported that the 
disability had no effect on her usual occupation.  Regarding 
recreation, however, the Veteran did no running or 
recreational walking or hiking.  The Veteran also avoided 
squatting or kneeling when cleaning her house.

Physical examination revealed no redness, effusion, or 
tenderness to palpation.  There was moderate crepitus with 
active and passive range of motion with pressure on the 
patella in the right knee.  Both knees were stable with 
stress in the anteroposterior, valgus, and varus manner.  
Range of motion testing revealed 0-146 degrees of flexion in 
the right knee and 0-148 degrees of flexion in the left knee.  
There was no additional limitations to range of motion after 
repetitive motion and no pain was observed with range of 
motion testing.  There was no flare-ups.  Diagnosis was 
bilateral patellofemoral syndrome of the knees.


Analysis:  Increased Ratings for the Knees 

The Board finds that a compensable rating for the right and 
left knee disabilities are not warranted.   Although the RO 
rated the disability by analogy under Diagnostic Code 5014, 
which directs that the disability will be rated on limitation 
of motion of affected parts, as degenerative arthritis, in 
this case, however, there is no evidence of 
arthritis/degenerative changes of the knees.  Further, there 
is no objective evidence of painful motion, only general 
subjective complaints of pain.  In the May 2005 VA 
examination, the Veteran had full range of motion.  There are 
no other abnormal findings that warrant a compensable rating 
under any of the applicable rating criteria for a knee 
disability.  Review of the May 2005 examination report 
reveals that the examiner considered function impairment.  No 
pain was observed when completing the range of motion 
testing, and there was no additional limitations to range of 
motion after repetitive motion.  Thus, a compensable rating 
is also not warranted when taking into consideration the 
factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See 38 C.F.R. §§ 4.40, 4.45.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The evidence does not 
show that either the right or left knee disability caused 
marked interference with her employment or frequent 
hospitalization.  The criteria for submission for assignment 
of an extraschedular rating for these disabilities pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claims for a compensable rating for the right and left knees 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Law and Regulations:  Increased Rating for Allergic Rhinitis

Diagnostic Code 6522, located in 38 C.F.R. § 4.97, provides 
ratings for allergic or vasomotor rhinitis.  Allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, is rated 10 percent 
disabling.  Allergic or vasomotor rhinitis with polyps is 
rated 30 percent disabling.  


Factual Background:  Increased Rating for Allergic Rhinitis

The Veteran testified that she takes Sudafed for sinus 
problems, and also indicated that the disability was less 
severe after moving to West Virginia.

In the May 2005 VA examination, the examiner recorded the 
Veteran's reports of episodic nasal symptoms with nasal 
congestion, sneezing, coughing, and postnasal drainage.  
Physical examination revealed pale nasal mucosa with some 
clear drainage.  There was a "slightly congested quality to 
her voice."  Diagnosis was allergic rhinitis.  There are no 
other medical records of file regarding allergic rhinitis.


Analysis:  Increased Rating for Allergic Rhinitis

The Board finds that a compensable rating for allergic 
rhinitis is not warranted.  The Veteran has reported taking 
medication for this disability.  In the May 2005 VA 
examination, the examiner reported drainage.  There is no 
medical evidence, and the Veteran has not reported, that the 
disability is manifested by polyps or 50 percent or more 
obstruction.  As these criteria are not met, a schedular 
compensable rating is not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The evidence does not 
show that allergic rhinitis caused marked interference with 
her employment or frequent hospitalization.  The criteria for 
submission for assignment of an extraschedular rating for 
these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a compensable rating for allergic rhinitis must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for a gastrointestinal disorder is denied.

An initial compensable rating for degenerative changes of the 
thoracic spine with scoliosis is denied.

An initial compensable rating for right knee patellofemoral 
syndrome is denied.

An initial compensable rating for left knee patellofemoral 
syndrome is denied.

An initial compensable rating for allergic rhinitis is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


